Dismissed and Memorandum Opinion filed September 20, 2007







Dismissed
and Memorandum Opinion filed September 20, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00733-CR
____________
 
OMAR EDWARD LLOYD, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
262nd District Court
Harris County, Texas
Trial Court Cause No. 1050315
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to aggravated robbery.  In accordance with the terms of a
plea bargain agreement with the State, the trial court sentenced appellant on
September 25, 2006, to confinement for fifteen years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed an
untimely motion for new trial on May 10, 2007, and again on August 29, 2007.  See
Tex. R. App. P. 21.4(a)
(requiring motion for new trial to be filed within 30 days of the date the
court imposes sentence).  Appellant filed a pro se notice of appeal on August
29, 2007, requesting an Aout-of-time@ appeal.  We dismiss the appeal.  




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a timely motion for new trial.  See
Tex. R. App. P. 26.2(a)(1).  A
notice of appeal that complies with the requirements of Rule 26 is essential to
vest the court of appeals with jurisdiction.  Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the
appeal.  Under those circumstances it can take no action other than to dismiss
the appeal.  Id.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 20, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.
Do Not Publish C Tex. R. App. P.
47.2(b).